This cause coming on to be heard upon the appellant's application for a supersedeas of the injunctive order appealed from and the Court having heard the arguments of counsel and having seen and inspected a transcript of the record of the interlocutory order appealed from which has been filed in this cause, and having seen and inspected the transcript of the pleadings in the cause exclusive of the evidence taken which has not been transcribed and filed, it seems to the Court that the application for a supersedeas should be denied and it is so ordered. *Page 656 
A supersedeas is not necessary to the acquisition or preservation of appellate jurisdiction, and a due consideration of all rights in the premises and of the effect of the supersedeas herein applied for on the subject matter of the appeal and on the main object of the suit or action justifies a denial of a supersedeas without at this time in any respect intimating a conclusion by this Court on the merits of the questions involved in the appeal. Hathaway v. Munroe, 97 Fla. 28, 119 Sou. Rep. 149.
Supersedeas denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.